Title: From James Madison to Thomas Jefferson, 1 May 1781
From: Madison, James
To: Jefferson, Thomas



Dr. Sir
Philada. May 1st. 1781
On the receipt of your request as to the map I procured a copy with one of the pamphlets & have put it under the care of Col. Febiger who will have it conveyed. it is effectually secured against injury on its passage.
I inclose your Excellency a letter from Mazzei although indeed its contents are of no great moment. I have not recd. the antecedant one referred to in it. The Executive have probably received more particular information from him relative to the object of his mission.
Congress have recd. a good deal of information from Europe within a few days past. I can only say in general that it is favorable. Indeed whatever consideration the powers of Europe may have for us, the audacious proceedings of our Enemy in all quarters must determine them to abridge a power which the greatest dangers & distresses can not inspire with moderation or forbearance.
I hope your Excellency has recd. my letter inclosing a copy of a plan reported to Congress for arming them with co-ercive authority. Your first leisure moments will I flatter myself favor me with your idea of the matter.
With great respect, I am Dr Sir Yr. Ob friend & servant,
J Madison Junr.
